The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the motion to dismiss the appeal herein be and the same is hereby denied; that the final decree entered by the court below be and the same is hereby reversed in so far as it awards attorney's fees to the complainant; that in all other respects the said final decree is affirmed; and that the cause be remanded with directions to grant leave to the parties complainant and defendant, if applied for, to amend the pleadings and submit proof upon the matter of attorney's fees, and with leave to the chancellor to make such further orders as may be necessary to accord with his findings upon the question of attorney's fees, including leave to amend the final decree and deficiency decree if necessary. It is further ordered and decreed by the Court that the order of this Court heretofore made at this term affirming the deficiency decree rendered in this cause, and the *Page 1110 
mandate issued thereon are hereby modified to conform to the order now made.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.